Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shearer et al in view of Belcher et al ‘848, further in view of Cheiky et al, even further in view of CN 102660291A, still further in view of WO 2012/088548, for the reasons given in the last Office Action. Applicant’s argument, that the claimed subject matter includes taking the distillate from the manufacture of the biochar and adding it to the biomass and biochar in the crusher and/or the probiotic solution and a mixture obtained from the crusher on the conveyor, and that Shearer et al do not teach or suggest the source of the energy (e.g. hot gas) and does not teach or suggest that the source of the energy (e.g., hot gas) emanates from the pyrolysis itself, is not convincing. Shearer et al teach in Paragraph [0024] that the biomass may be dried by air, steam, warm gases “or other”, and in Paragraph [0057] that pyrolysis of the biomass feedstock results in the heated material giving off volatile products. It would be obvious to employ such volatile products from the pyrolysis unit of Shearer et al to dry the biomass. One of ordinary skill in the art would be motivated to do so, since Shearer et al suggest in Paragraph [0024] that any source of warm gas can be used to dry the biomass, and one would appreciate from Paragraph [0057] of Shearer et al that the volatile products from the pyrolysis unit could be employed as such warm gas. There is no evidence on record of unexpected results which would emanate from using the volatile products from the pyrolysis unit of Shearer et al to dry the biomass, as opposed to using other types of warm gases.
Simmons and Medhi et al are made of record for disclosing methods for making plant growth media using biochar.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/Primary Examiner, Art Unit 1736